DETAILED ACTION
This action is responsive to the Amendment filed on 02/08/2021. Claims 1-19 are pending in the case. Claims 1, 10, and 14 are the independent claims.
This office action is FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Response
In Applicant’s response dated 02/08/2021 (hereinafter Response), Applicant amended Claims 1, 9-10, and 13-15; amended the Abstract; amended the drawings; and argued against all objections and rejections previously set forth in the Office Action dated 08/07/2020.
Applicant's amendment to the abstract is acknowledged.
Applicant's amendment to the drawings is acknowledged.
Applicant’s amendment to claims 1, 9-10, and 13-15 to further clarify the metes and bounds of the invention are acknowledged.
Response to Amendment/Arguments
In response to Applicant's amendment to the drawings, the objection to the drawings is respectfully withdrawn.
In response to Applicant's amendment to cure the previous 35 U.S.C. § 112 rejection(s) of claim(s) 6 and 15, Applicant’s amendment to the claims does not define what a QAPP is, only how it is used (as recited: wherein the particular task is referred to as QAPP). In other words, as recites, “QAPP” is merely a naming convention and lacks any substantive patentable weight.  The rejection is respectfully withdrawn.
In response to Applicant’s amendment to cure the previous 35 USC § 101 rejection of claims 10-13, Applicant’s amendment to the preamble of the claim (A graphical user interface displayed with a processor generating a display) does not turn the software per se graphical user interface into a machine by reciting its operating environment. The rejection is respectfully maintained.
In response to Applicant's argument that MURRAY fails to anticipate or render obvious amended claim 1 (see Response, pages 6-7), Examiner respectfully agrees and withdraws the rejection.
In response to Applicant's argument that MURRAY fails to anticipate or render obvious amended claim 10 (see Response, pages 7-8), Examiner respectfully agrees and withdraws the rejection.
In response to Applicant's argument that MURRAY fails to anticipate or render obvious amended claim 14 (see Response, pages 8), Examiner respectfully disagrees with Applicant’s argument as presented, however Applicant has also amended claim 14 to recite “mapping the one or more variables associated with the first vendor with variables associated with the second vendor to identify variables associated with the second vendor corresponding with the one or more variables associated with the second vendor;” similarly to claims 1 and 10. Accordingly, the rejection is withdrawn for this reason.
Applicant’s prior art arguments with respect to the pending claims have been fully considered but are moot in view of the new grounds of rejection presented below, which are required in response to the Applicants’ amendments.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-13 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because independent claim 10 recites “A graphical user interface comprising {software elements}” which is software per se. See MPEP 2106.03(I). Dependent claims 11-13 inherit this deficiency. 
Applicant may overcome this rejection by reciting within the graphical user interface specific structural elements (see specification as originally filed (hereinafter Disclosure) [0023] The user interface 114 may include a display coupled with the processor 120 and configured to display an output from the processor 120.; [0032] web-based graphical user interface (GUI)) and functional relationships between the structural elements and what is displayed; rather than reciting, as is presently done in the preamble, the environment for which the software per se may be executed (A graphical user interface displayed with a processor generating a display…) with no other reference to the items in the preamble.
Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PRABAKARAN et al. (Pub. No.: US 2018/0176096 A1, newly cited).
Regarding claim 1, PRABAKARAN teaches the system for network management (FIG 1) comprising:
a first network device (network component 10) from a first vendor and corresponding with a first set of variables, wherein the first set of variables are specific to the first network device and the first vendor ([0021-0022] each network component comprises features, parameters, characteristics, configuration parameters, functional definitions, and the like associated with data model 16… data model 16 may comprise, for example, a vendor proprietary model, standard model, customer specific model, model associated with network operating system or type of device, or any other model for use in identifying one or more parameters, characteristics, operating mode, or other feature of the network component 10);
a second network device (a different network component 10, note there are multiple in FIG 1) from a second vendor and corresponding with a second set of variables, wherein the second set of variables are specific to the second network device and the second vendor ([0021-0022], note that the problem to be solved [0013] almost all vendors have their own add-ons to the common data model. Because of this heterogeneity across devices, collecting the knowledge needed to manage and operate the network becomes a labor intensive and error prone process … [0014] manual mapping between different data models is not easily achieved; thus the system of PRABAKARAN is explicitly designed to work with multiple devices from multiple vendors which will still have overlap (e.g. differ in the labels chosen for the same logical node, and the models often diverge in the organization of the node hierarchies));
a network manager (network device 12) configured to manage a network that includes the first network device and the second network device ([0023] network device 12 may comprise a controller (e.g., SDN (Software Defined Networking) controller), network manager (e.g., NMS (Network Management Station)), or any other network device operable to communicate with a plurality of network components 10 and process network data (e.g., data associated with data models 16) received from the network components; [0024] network device 12 comprises a mapping module 18 operable to automatically map heterogeneous data models; [0031] ontology matching techniques may be leveraged to identify the semantic similarities across various data models 16 in a networking environment {opening} a wider set of applicable use cases ..for example, automatic translation of configuration data across platforms for a common networking function (e.g., automatic translation of OSPF configuration data from a vendor platform-specific model to common IETF model); [0033] FIG 3 is flowchart of overview of mapping process; [0042] FIG 4 is details for leaf node matching [0047] FIG. 5 illustrates mapping of data models 52 (model 1, model 2) at model mapper 50, in accordance with one embodiment), wherein the network manager further comprises:
a parser for outputting one or more variables from either the first set of variables or the second set of variables (FIG 5, model adaptor 51 which is part of model mapper 50; [0047-0048] parses device data models; note that all leaf nodes represent various types of configuration information for the specific model which would include any parameters or variables), 
an analyzer including a variable mapper configured to map the outputted one or more variables between the first set of variables and the second set of variables, wherein the analyzer performs an analysis of both the first network device and the second network device to identify which variables from the first set of variables and the second set of variables are mapped to one another ([0049] tokenizer 53 implements element label computation algorithms configured for notational conventions used in network data models; [0050] output of the tokenizer 53 is fed to the leaf node matcher 56, which examines the labels associated with the leaf nodes of the input models 52. The tokens associated with the labels of the leaf nodes are analyzed for semantic equivalency (see FIG 4) and [0051] structure-level strength-based sorter 58 examines the labels of the structural parents of every two matching nodes for all pairs of leaf nodes that produced equivalent mappings by the leaf node matcher 56; because leaf nodes are matched semantically, configuration data (such as parameters or variables) are also matched semantically).
Regarding dependent claim 2, incorporating the rejection of claim 1, PRABAKARAN further teaches wherein the first vendor is a first manufacturer and the second vendor is a second manufacturer (the system of PRABAKARAN deals with heterogeneity across devices which can include different vendors having their own add-ons [0013]; as well as other known data models ([0002] data model diversity continues to be a problem, with a plethora of competing models (e.g., vendor proprietary models, different standard body/forum models, customer specific models) available for the same technology or feature)).
Regarding dependent claim 7, incorporating the rejection of claim 1, PRABAKARAN further teaches wherein the first set of variables or the second set of variables comprises a CPU usage, memory usage, interface packet drops, interface input errors, or other network monitoring results (recited in the alternative; only one must be shown in the art [0021] … The data model 16 may describe, for example, how data is represented and accessed and define the structure, syntax, and semantics of the data. The data model 16 may be defined, for example, by a data modeling language such as YANG, which is used to model configuration and state data…. The controller 12 receives information from the network components 10 regarding their configuration, functions, capability, characteristics, parameters, state, mode, etc., which may be associated with or defined based on one or more data models 16).
Regarding dependent claim 8, incorporating the rejection of claim 1, PRABAKARAN further teaches wherein the variable mapper comprises a listing of vendors and associated variables (the information which is the result of the mapping; see FIG 5; note that the claim does not require any display or presentation).
Regarding dependent claim 9, incorporating the rejection of claim 1, PRABAKARAN further teaches wherein the parser and the analyzer are configured to handle the variables from both the first network device and the second network device (as can be clearly seen in FIG 5; the first network device model and the second network device model).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-6, 14-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over PRABAKARAN in view of GAO et al. (Pub. No.: US 2015/0156077 A1).
While reference GAO has a common assignee with the instant application, GAO was published more than a year before the effectively filed date of the instant application and cannot be excepted as prior art under 35 USC §§ 102(b)(1) or 102(b)(2).
Regarding dependent claim 3, incorporating the rejection of claim 1, PRABAKARAN further suggests wherein the analyzer generates an output corresponding to a particular task ([0031] ontology matching techniques may be leveraged to identify the semantic similarities across various data models 16 in a networking environment {opening} a wider set of applicable use cases ..for example, automatic translation of configuration data across platforms for a common networking function (e.g., automatic translation of OSPF configuration data from a vendor platform-specific model to common IETF model) ). In other words, the mapping may be used for its intended purpose to implement a common networking function for multiple, heterogeneous devices, although this does not clearly teach “a particular task”.
GAO describes methods and apparatus for defining and executing “Qapp”s (FIG. 20 shows an exemplary GUI to define an exemplary procedure of a Qapp; FIG. 21 shows an exemplary GUI to define an exemplary analysis routine of a Qapp; FIG. 25 shows an exemplary network map to display a Qapp execution result for interface level data; FIG. 26 is a flow chart of an exemplary method for creating and executing a Qapp; FIG. 27 is a flow chart of an exemplary implementation of executing a Qapp), where Qapp is described as a [0143] network management application used for automating network management tasks.
Of particular note:  [0152] FIG. 19 is a block diagram illustrating exemplary components of a Qapp 1900. Qapp 1900 may include an executable procedure 1910 and an analysis routine 1930. Procedure 1910 can be created via a GUI, such as GUI 105, to receive from a user a network command to be executed on a computer network.
GAO clearly teaches “a particular task” (an automated task; Qapp) which may be executed within a network management environment and which is defined with respect to a first device (see FIG 20). When considered in combination with PRABAKARAN, the automated task (Qapp) which would be applicable to (defined with respect to) a first device (having a first model) may be subsequently used with a second device (having a second model) by using (leveraging) the ontology mapping techniques taught in PRABAKARAN for their intended purpose.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of PRABAKARAN and GAO before them, to have combined GAO (determining the mapping of configuration parameters between heterogeneous devices and using the mapping for common networking functions) and GAO (teaching mechanisms for defining a particular automated task in a network management environment with respect to a 
Regarding dependent claims 4-5, incorporating the rejection of claim 3, PRABAKARAN in view of GAO, combined at least for the reasons discussed above, further teaches wherein the particular task is associated with first network device (common networking function using vendor platform-specific model of first device) and wherein the particular task can be run on the second network device when using the variable mapper (the result of applying the mapping to the automated task; each of these as explained in the rejection of claim 3 above).
Regarding dependent claim 6, incorporating the rejection of claim 4, PRABAKARAN in view of GAO, combined at least for the reasons discussed above, further teaches wherein the particular task is referred to as a Qapp (the automated task taught in GAO).
Regarding claim 14, PRABAKARAN in view of GAO, combined at least for the reasons discussed above, similarly teaches the method for network management, the method comprising:
monitoring a plurality of network devices, wherein the plurality of network devices comprises a first network device from a first vendor and a second network device from a second vendor (PRABAKARAN, as discussed in claim 1, teaches network management for a heterogeneous network of devices include a first vendor device and a second vendor device; see FIG 1 for network; [0023] network device 12 with network manager software; [0013-0014],[0021-0022] describe the heterogeneity of the network devices 10 in FIG 1);
executing a network management task using one or more variables associated with the first vendor (suggested in PRABAKARAN [0031], specifically taught in GAO; see discussion claim 3 above);
mapping the one or more variables associated with the first vendor with variables associated with the second vendor to identify variables associated with the second vendor corresponding with the one or more variables associated with the second vendor (taught by PRABAKARAN in FIG 5 (see discussion claim 1), where leaf nodes correspond to configuration parameters (variables) in each model);
executing the network management task with the identified variables associated with the second vendor (taught by the combination; where PRABAKARAN [0031] explicitly states the mapping may be leveraged in order to perform common networking functions; relying on GAO to teach “the network management task”; for additional details see discussion claim 3).
Regarding dependent claim 15, incorporating the rejection of claim 14, PRABAKARAN in view of GAO, combined at least for the reasons discussed above, further teaches the network management task is referred to as a Qapp (taught in GAO; see details in discussion of claim 3 above).
Regarding dependent claim 17, incorporating the rejection of claim 14, PRABAKARAN further teaches the first vendor is a first manufacturer and the second vendor is a second manufacturer (the system of PRABAKARAN deals with heterogeneity across devices which can include different vendors having their own add-ons [0013]; as well as other known data models ([0002] data model diversity continues to be a problem, with a plethora of competing models (e.g., vendor proprietary models, different standard body/forum models, customer specific models) available for the same technology or feature).
Regarding dependent claim 18, incorporating the rejection of claim 14, PRABAKARAN further suggests the executing of the network management task provides information about the network devices connected to a network (inherently, this is a function of network management software, providing status and control information for a network). Any deficiency is cured by GAO, combined at least for the reasons discussed above, which provides specific examples of network management tasks (Qapps) including providing information about the network devices connected to the network (see e.g. GAO FIG 2 (201) collect data from network devices; (203-205) parse and analyze collected data; (207) visual display possible errors or warnings).
Regarding dependent claim 19, incorporating the rejection of claim 14, PRABAKARAN further suggests wherein the variables comprise at least one of a CPU usage, memory usage, interface packet drops, interface input errors, or other network monitoring results (recited in the alternative, only one needs to be shown in the art; showing network monitoring results is generally a function of network management software). Any deficiency is cured by GAO, combined at least for the reasons discussed above, which provides specific examples of network management tasks (Qapps) including other network monitoring results (see e.g. GAO FIG 2 (201) collect data from network devices; (203-205) parse and analyze collected data; (207) visual display possible errors or warnings; See also [0143] automating network management tasks. Network management tasks may include network performance monitoring, network troubleshooting, network architecture mapping, or other tasks).
Claims 10-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over PRABAKARAN in view of GAO, further in view of OVANESYAN et al. (Pub. No.: US 2008/0222189 A1, newly cited).
Regarding dependent claim 16, incorporating the rejection of claim 14, PRABAKARAN does not appear to expressly disclose wherein the mapping comprises a user interface displaying a listing of vendors and associated variables (PRABAKARAN is directed to mechanisms for generating mappings, but is silent with respect to any particular interface). GAO, combined for the reasons above, while teaching user interfaces for defining and managing network tasks, does not cure this specific deficiency of PRABAKARAN.
OVANESYAN is broadly directed to [0004]
Technologies are described herein for associating (or mapping) multidimensional data models. Through aspects presented herein, an association between two multi-dimensional data models can be assembled by a user. The association can be used to copy data from a source data model to a target data model. The association may also be used, for example, to link information between the source and target data models. The association may be assembled by visually mapping model dimensions and dimension members between the two models.

See also broad discussion in [0005-0008]. Note also [0028] … mappings allow values and facts to be properly dimensioned at the target model 202 in spite of any differences in structure or labels… same or similar labels can be automatically mapped between the source model 101 and the target model 202. However, some members may need to be manually mapped.

    PNG
    media_image1.png
    461
    634
    media_image1.png
    Greyscale
OVANESYAN may be relied upon to teach a user interface for displaying a mapping between models (see e.g. FIG 7, showing a source scope 703 in column 706 mapped to a target scope 704 in column 707, excerpted below):
Note that FIG 8 of OVANESYAN shows a method for manually generating the mappings between two models and storing the mappings. Note that FIG 9A shows a method for using the mappings by generating statements based on the stored association which may be executed. OVANESYAN is concerned with multidimensional data including operational metrics of an organization ([0001] Multidimensional databases and On Line Analytical Processing (OLAP) tools can be vital components of modern BI technologies. Such databases and tools may be used to store and analyze operational, financial, and other metrics of an organization indexed along a multitude of dimensions) and is designed to assist in data analysis (see e.g. [0002] database coders will create stored procedures by hand or use a query language Such as structured query language (SQL) or multidimensional expressions (MDX) to move data between multidimensional models. Sometimes, coders will use a database tool to copy data between models. However, existing tools and hand-coded queries require an excessive level of technical knowledge that most users of multidimensional data models do not have.)
As PRABAKARAN has the mappings between hierarchical models (for two vendors, where leaves are associated with characteristics, functions, etc. as previously discussed), it would have been obvious to one having ordinary skill in the art of graphical user interfaces at the time the invention was effectively filed, having the teachings of PRABAKARAN (as improved by GAO) and the example mapping display of OVANESYAN, to have used the user interface display of OVANESYAN to display the mappings of PRABAKARAN to a user, particularly when one considers the data associated with network elements to be “multidimensional operational metrics” for an organization.
The combination is motivated by the intended improvement of OVANESYAN to assist in the mapping between different data models so that stored procedures designed for one model may be executed with respect to another model (e.g. by copying the data from one model to a second model in order to execute the stored procedure).
Regarding claim 10, PRABAKARAN in view of GAO, further in view of OVANESYAN, combined at least for the reasons discussed above, similarly teaches the graphical user interface displayed with a processor generating a display (PRABAKARAN suggests a user interface for managing network components at [0031] (leveraging mapping to perform common networking functions); GAO+OVANESYAN teach generating specific user interface as discussed in the rejection of claim 16 above; the user interface is generated in GAO using a processor (see at least [0164] FIG. 26 is a flow chart of an exemplary method 2600 for creating and executing a Qapp. Method 2600 may be implemented by system 100. System 100 may include a processor device) comprising:
a listing of different device types
a listing of variables from each of the different device types (information available from network management models of PRABAKARAN as discussed previously, analogous to the mapped fields of the models in OVANESYAN shown in FIG 7, discussed previously in rejection of claim 16);
a mapping that illustrates (OVANESYAN shown in FIG 7, discussed previously) when each of the variables from the different device types correspond with one another (user interface of OVANESYAN applied to the mapping information of PRABAKARAN as discussed previously), wherein the mapping provides any correspondences that exist between each of the variables from the different device types (user interface of OVANESYAN applied to the mapping information of PRABAKARAN as discussed previously; see rejection of claim 16);
a network management task that runs for the different device types by referencing the mapping to identify corresponding variables (executing the Qapp task described in GAO against various devices by using the model mappings taught in PRABAKARAN as discussed previously; see e.g. rejections of claims 3 and 14).
Regarding dependent claim 11, incorporating the rejection of claim 10, PRABAKARAN in view of GAO, further in view of OVANESYAN, combined at least for the reasons discussed above, further teaches a parser selection for selecting a parser (e.g. an option for configuring how the model information should be parsed; note that GAO teaches mechanisms for defining multiple parsers (see e.g. [0153] in the example shown in FIG. 20, the parser is defined by a pattern in input box 2040, which includes a first variable $cpul to store information associated with a first network parameter ( e.g., CPU utilization information for one minute) and a second variable $cpu2 to store information associated with a second network parameter (e.g., CPU utilization information for five minutes). Once the parser is defined, the values of these variables can be viewed in pane 2050), while PRABAKARAN teaches [0033] may run a series of algorithms and produce as output a semantic analysis of nodes (elements) of the two data models 16 (which is analogous to parsing)). 
Regarding dependent claim 12, incorporating the rejection of claim 11, PRABAKARAN in view of GAO, further in view of OVANESYAN, combined at least for the reasons the selected parser corresponds with a particular device type (GAO teaches mechanisms for defining multiple parsers (see e.g. [0153] in the example shown in FIG. 20, the parser is defined by a pattern in input box 2040, which includes a first variable $cpul to store information associated with a first network parameter ( e.g., CPU utilization information for one minute) and a second variable $cpu2 to store information associated with a second network parameter (e.g., CPU utilization information for five minutes). Once the parser is defined, the values of these variables can be viewed in pane 2050); when a device type does not have CPU utilization, selecting this parser would not make sense, thus inherently the parsers of GAO are specific for device type; see also GAO [0102] network devices on which the Procedures are executed are listed in Pane 713; as well as the example for defining a Qapp shown in FIG 8 [0104-0118] for a specific device and [0121] may be three options for Devices Option 930: Seed Device, By Variable, and Dynamic Device ).
Regarding dependent claim 13, incorporating the rejection of claim 11, PRABAKARAN in view of GAO, further in view of OVANESYAN, combined at least for the reasons discussed above, further teaches wherein the mapping displays an indication of a missing variable (as can be clearly seen in FIG 7 of OVANESYAN not all fields of source model are mapped to destination model) for a particular device type (applying interface OVANESYAN of the model mappings of PRABAKARAN), wherein the network management task for the particular device type with the missing variable cannot be run (intended result and inherent: if the task of GAO requires a particular variable and there is no known variable to be run with the task, then the task would be unable to function properly and would fail; note e.g. GAO [0140] user can check whether OSPF is configured to run on router before applying procedure to troubleshoot OSPF routing issues). An alternative interpretation of this limitation is that those parameters (variables, fields) which may be automatically mapped are done so, then the user is required to manually map any remaining parameters (variables, fields) before being able to execute the task which requires the remaining (non-automatically mapped) parameters (variables, fields). The user interface of OVANESYAN provides the mechanisms for manually defining the mappings where needed (see OVANESYAN [0027-0028] automatic vs manual mapping of dimensions; automatic vs manual mapping of members between two models).
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is 571-270-3771.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Amy M Levy/Primary Examiner, Art Unit 2179